Name: Commission Regulation (EC) NoÃ 415/2008 of 8 May 2008 on the division between deliveries and direct sales of national reference quantities fixed for 2007/08 in Annex I to Council Regulation (EC) NoÃ 1788/2003
 Type: Regulation
 Subject Matter: marketing;  distributive trades;  agricultural structures and production;  processed agricultural produce
 Date Published: nan

 9.5.2008 EN Official Journal of the European Union L 125/22 COMMISSION REGULATION (EC) No 415/2008 of 8 May 2008 on the division between deliveries and direct sales of national reference quantities fixed for 2007/08 in Annex I to Council Regulation (EC) No 1788/2003 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1788/2003 of 29 September 2003 establishing a levy in the milk and milk products sector (1), and in particular Article 8 thereof, Whereas: (1) Article 6 of Regulation (EC) No 1788/2003 provides that producers may have one or two individual reference quantities, one for deliveries and the other for direct sales and these quantities may be converted from one reference quantity to the other only by the competent authority of the Member State, at the duly justified request of the producer. (2) Commission Regulation (EC) No 607/2007 of 1 June 2007 on the division between deliveries and direct sales of national reference quantities fixed for 2006/07 in Annex I to Council Regulation (EC) No 1788/2003 (2) sets out the division between deliveries and direct sales for the period from 1 April 2006 to 31 March 2007 for Belgium, the Czech Republic, Denmark, Germany, Estonia, Ireland, Greece, Spain, France, Italy, Cyprus, Latvia, Lithuania, Luxembourg, Hungary, Malta, the Netherlands, Austria, Poland, Portugal, Slovenia, Slovakia, Finland, Sweden and the United Kingdom. (3) Commission Regulation (EC) No 1186/2007 of 10 October 2007 amending Annex I to Council Regulation (EC) No 1788/2003 establishing a levy in the milk and milk products sector as regards the division between direct sales and deliveries for Romania and Bulgaria (3) fixed the division between direct sales and deliveries for those Member States at the commencement of the quota regime on 1 April 2007. (4) In accordance with Article 25(2) of Commission Regulation (EC) No 595/2004 of 30 March 2004 laying down detailed rules for applying Council Regulation (EC) No 1788/2003 establishing a levy in the milk and milk products sector (4), Belgium, Bulgaria, the Czech Republic, Denmark, Germany, Estonia, Ireland, Greece, Spain, France, Italy, Cyprus, Latvia, Lithuania, Luxembourg, Hungary, the Netherlands, Austria, Poland, Portugal, Romania, Slovenia, Slovakia, Finland, Sweden and the United Kingdom have notified the quantities which have been definitively converted at the request of the producers between individual reference quantities for deliveries and for direct sales. (5) In accordance with Annex I to Regulation (EC) No 1788/2003 the total national reference quantities for Belgium, Denmark, Germany, France, Luxembourg, the Netherlands, Austria, Portugal, Finland, Sweden and the United Kingdom for 2007/08 are greater than their total national reference quantities for 2006/07, and these Member States have notified the Commission of the division between deliveries and direct sales of the additional reference quantities. (6) It is therefore appropriate to establish the division between deliveries and direct sales of the national reference quantities applicable for the period from 1 April 2007 to 31 March 2008 fixed in Annex I to Regulation (EC) No 1788/2003. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 The division between deliveries and direct sales of the national reference quantities applicable for the period from 1 April 2007 to 31 March 2008 fixed in Annex I to Regulation (EC) No 1788/2003 is set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 May 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 123. Regulation as last amended by Commission Regulation (EC) No 1186/2007 (OJ L 265, 11.10.2007, p. 22). (2) OJ L 141, 2.6.2007, p. 28. (3) OJ L 265, 11.10.2007, p. 22. (4) OJ L 94, 31.3.2004, p. 22. Regulation as last amended by Regulation (EC) No 228/2008 (OJ L 70, 14.3.2008, p. 7). ANNEX (tonnes) Member States Deliveries Direct sales Belgium 3 283 279,969 60 255,031 Bulgaria 893 688,028 85 311,972 Czech Republic 2 735 402,882 2 528,118 Denmark 4 499 580,144 319,856 Germany 28 049 011,176 93 454,385 Estonia 636 070,323 10 297,677 Ireland 5 393 711,092 2 052,908 Greece 819 371,000 1 142,000 Spain 6 050 995,383 65 954,617 France 24 132 388,327 345 767,673 Italy 10 271 286,160 258 773,840 Cyprus 142 848,981 2 351,019 Latvia 717 342,228 11 305,772 Lithuania 1 631 990,068 72 848,932 Luxembourg 271 274,000 465,000 Hungary 1 881 124,791 108 935,209 Malta 48 698,000 0,000 Netherlands 11 112 857,000 72 583,000 Austria 2 679 104,617 98 788,992 Poland 9 211 606,546 168 536,454 Portugal (1) 1 930 253,126 8 933,874 Romania 1 320 555,428 1 736 444,572 Slovenia 555 673,766 20 964,234 Slovakia 1 029 752,282 11 035,718 Finland 2 424 447,811 7 384,196 Sweden 3 332 630,000 3 400,000 United Kingdom 14 619 120,370 136 526,631 (1) Except Madeira.